DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on July 5, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 
US  Applications 17/270388 and 17/187501 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


EXAMINER'S AMENDMENT
Election/Restrictions
This application is in condition for allowance except for the presence of claims 5-7 directed to the workpiece processing method non-elected without traverse.  Accordingly, claims 5-7 have been cancelled.

Allowable Subject Matter
Claims 1-4 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or fairly suggest a workpiece processing device for processing a workpiece having an outwardly-convex curved-surface with the combination of a workpiece supporting unit including a rotary table, a cutting unit including a blade, a sensor unit including a sensor, and a processor including processing circuitry operatively connected to the workpiece supporting unit where the processor is configured to calculate the outwardly-convex curved-surface-shape surface that is non- cylindrical shape surface of the workpiece on a plane perpendicular to the first axis based on a measurement result of the surface of the workpiece; and rotate the workpiece around the first axis based on the calculated outwardly- convex curved-surface-shape surface that is non-cylindrical shape surface of the workpiece and a cutting position at which a groove is formed on the surface of the workpiece so that the cutting position matches a vertex in a direction along a second axis which is perpendicular to the first axis and parallel to the blade, and relatively move the workpiece supporting unit and the cutting unit, thereby forming a groove at the cutting position, the processor being configured to form the groove at the cutting position in a state that an incision direction of the blade and the first axis being capable of deviating from each other as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYLVIA MACARTHUR whose telephone number is (571)272-1438. The examiner can normally be reached M-F 8:30-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716